Citation Nr: 1709175	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  15-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for bilateral hearing loss disability, to include as secondary to service-connected traumatic brain injury residuals.

3.  Entitlement to an increased rating for depressive disorder, not otherwise specified, with residuals of traumatic brain injury, to include vision loss, currently evaluated as 50 percent disabling.

4.  Entitlement to a total rating based on unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from May 26, 2010 to December 17, 2010.  He is a Member of the Army Reserves with a Reserve Obligation Termination date in May 2018.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from a February 2015 rating decision of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico that denied entitlement to service connection for a disability manifested by chest pain, entitlement to service connection for bilateral hearing loss disability, and denied a rating in excess of 50 percent for depressive disorder, not otherwise specified, with residuals of traumatic brain injury, to include vision loss.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


REMAND

At the outset, the Board observes that in his September 2015 substantive appeal, the Veteran raised the issue of entitlement to a total rating based on individual unemployability.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that this matter is "part of" and not separate from a claim of entitlement to an increased rating. Id at 453.  This matter must therefore be considered by the Board in light of the binding precedent in Rice.  As such, the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disability, is also before the Board for appellate consideration for which the Veteran must be afforded a supplemental statement of the case.

The Board notes that in the substantive appeal received in September 2015, the Veteran contends that he developed bilateral hearing loss secondary to traumatic brain injury residuals.  Service connection may be granted for disability that is proximately due to or made chronically worse as the result of a service-connected disorder. 38 C.F.R. § 3.310 (2016); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Therefore, the RO must consider all applicable theories of entitlement in the adjudication of this, claim, to include service connection for hearing loss on a secondary basis.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).

With respect to the claim for an increased rating for service-connected psychiatric disability, review of the record discloses that the Veteran last had a VA examination for compensation and pension purposes in April 2013.  The Board observes that private clinical evidence from an April 2015 admission at First Hospital Panamericano indicates that the Veteran may have heightened symptomatology in this regard, including marked depressive and psychotic symptoms and suicidal thoughts.  Such evidence raises the question of whether the current medical evidence is sufficient to render a decision on the claim. See Palczewski at 183.  While the "mere passage of time" does not render the April 2013 psychiatric examination inadequate, given evidence that the Veteran's psychiatric symptoms may have increased in severity, a new examination would be helpful to assess his current mental status.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  As such, the Veteran should be scheduled for a current VA psychiatric evaluation.

The Board notes that consistently throughout the Veteran's correspondence in the record, most notably in September 2014, the Veteran requests that the service-connected depressive disorder with traumatic brain injury residuals, to include vision loss, be rated separately.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  This matter should therefore be addressed before the case is returned to the Board.

The Board observes that in correspondence dated in September 2014, the Veteran stated that while on duty, he was treated for chest pain at Hospital Buen Samaritano in Aguadilla, Puerto Rico, and that he was going to have a follow-up appointment in October of that year.  This clinical evidence has not been made a part of record and should be requested after proper authorization has been received.  See 38 C.F.R. § 3.159 (e)(2).

Additionally, review of the record discloses that the Veteran has been receiving VA outpatient treatment for service-connected psychiatric disability.  The most recent records date through February 2015.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A (c) (2); 38 C.F.R. § 3.159(c)(2).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from March 2015 pertaining to the Veteran's treatment and associate them with the electronic record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Veteran by letter and request that he submit authorization specifying the complete name and address for Hospital San Samaritano to request all records from May 2010 to the present.  After securing the necessary release, the RO must request this information and associate it with Virtual VA/VBMS, to include an English translation if the information is in Spanish.  All attempts to obtain these records should be documented in the claims file.

2.  The RO must request the Veteran's VA outpatient records dating from March 2015 through the present and associate them with Virtual VA/VBMS.  All attempts to secure the records must be documented.

3.  The RO should schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the status of the service-connected psychiatric disorder.  Access to VBMS/Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted to identify the degree of social and occupational impairment attributable to the service-connected depressive disorder.  The examiner must provide a full multi-axial evaluation and provide an opinion as to the functional effects of the service-connected psychiatric disorder on the appellant's ability work. 

4.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report pursuant to 38 C.F.R. § 3.655 (2016).

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include entitlement to service connection for bilateral hearing loss on a secondary basis, entitlement to a total rating based on unemployability due to service-connected disability, and whether separate ratings are warranted for depressive disorder with traumatic brain injury residuals, to include vision loss.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).

